Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2005

Spero v. Helge
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3387




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Spero v. Helge" (2005). 2005 Decisions. Paper 832.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/832


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                   No. 04-3387


                     ROBERT SPERO, Administrator of the
                       Estate of Mitchell Spero; ROBERT
                    SPERO, Individually; MICHAEL SPERO,
                    Individually; LANE SPERO, Individually;
                       HARRIETTE SPERO, Individually

                                         v.

     RAYMOND HELGE; CHRISTOPHER MULLEN; ANTHONY JONES;
          ANDREW BATEAU; "JOHN" PAINTER, (first name fictitious);
        "JOHN" BARBIERI, (first name fictitious); "JOHN" COLLINS, (first
               name fictitious); "JOHN" OLYNYK, (first name fictitious);
              "JOHN" STRYCH, (first name fictitious); ARLENE KOCH;
     LYNN HELEN GOFF; RUSSELL F. KANE; TIMOTHY SUDOWSKY;
    MONROE TOWNSHIP POLICE DEPARTMENT; MONROE TOWNSHIP
       FIRE DEPARTMENT; MONROE TOWNSHIP FIRST AID SQUAD;
 "JOHN DOE", 1 through 10 (fictitious names), being training officials and others
      responsible for the training and maintenance of standards of the Monroe
  Township Police Department; "JOHN DOE", 11 through 20, (fictitious names),
  being training officials and others responsible for the training and maintenance
       of standards of the Monroe Township Fire Department; "JOHN DOE",
 21 through 30, (fictitious names), being training officials and others responsible
 for the training and maintenance of standards of the Monroe Township First Aid
       Squad; RICHARD PUCCI, Mayor, Monroe Township; "JOSEPH JOE",
             1 through 10 (fictitious names), being members of the Monroe
            Township Council; "JOHN SMITH", (a fictitious name), Chief,
      Monroe Township Police Department; JAMES BEEBE; "MARY MOE",
   (a fictitious name), Chief Monroe Township First Aid Squad; "PETER POE",
    1 through 5 (fictitious names), being the 911 dispatchers, trainers, and those
responsible for maintaining the 911 system in Monroe Township; TOWNSHIP OF
            MONROE, a Municipal Corporation of the State of New Jersey

                               Robert Spero and Harriett Spero,
                                                      Appellants


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                              D.C. Civil No. 02-cv-05226
                District Judge: The Honorable Dickinson R. Debevoise


                       Submitted Under Third Circuit LAR 34.1(a)
                                    July 1, 2005


                 Before: ROTH, RENDELL, and BARRY, Circuit Judges


                                   (Filed: July 18, 2005)


                                         OPINION




BARRY, Circuit Judge

       Before us is the tragic case of Mitchell Spero (“Spero”), who died in November

2000 following a violent encounter with police in which Spero, who was under the

influence of LSD, mounted a quite extraordinary resistance to arrest. Spero’s parents,

plaintiffs in this action, filed suit against a number of individual and municipal

defendants, alleging a series of federal and state claims, including 42 U.S.C. § 1983.

Plaintiffs now appeal from a July 20, 2004 order of the District Court, which granted

summary judgment in favor of all defendants as to each of plaintiffs’ federal claims and

dismissed, without prejudice, plaintiffs’ supplemental state claims.

                                              2
       We have carefully reviewed Judge Debevoise’s thirty-eight-page opinion in this

matter in which he conscientiously considered the record and meticulously analyzed the

issues presented. We see no need to expand upon this analysis, surely cannot improve

upon it, and agree with the conclusions he reached. Accordingly, for substantially the

reasons set forth by the District Court, we will affirm its July 20, 2004 order.




                                              3